                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTM CT OF FLORIDA
                        CASE NO.ZO-I4OO3-CR-M ARTINEZ/M AYNARD

UNITED STATES OF AM ERICA

        Plaintiff,
VS.


M ARCO M OM DO PEREZ,
        Defendant.


                           O R DE R AD O PTIN G M A G ISTR ATE 'S
               R EPO R T AN D R EC OM M EN DA TIO N O N C H A N G E O F PLEA

       TH IS CAUSE cam ebeforethe Courtupon the OrderofReference from theDistrict
Courtto conducta ChangeofPleaHearingbeforeaM agistrateJudge.
       TH E M ATTER wasreferred to M agistrateJudgeShaniek M .M aynard on June7,2021

EDE:191.A ReportandRecommendationwasfiledonJune16,2021,(DE:231,recommending
thattheDefendant'splea ofguilty beaccepted.The Defendantand theGovernm entwere

affordedtheopportunitytofileobjectionstotheReportandRecommendation,howevernone
were filed. TheCourthasconducted a denovo review oftheentire fileand aftercareful
consideration,the Courtaffirm sand adoptstheReportand Recomm endation.Accordingly,itis
hereby:

       ORDERED AND ADJUDGED thattheReportandRecommendation EDE:23)of
United StatesM agistrateJudge Shaniek M .M aynard,ishereby AFFIRM ED and ADOPTED in
itsentirety.
       TheDefendantisadjudgedguiltytoCountOneoftheIndictment,which chargehim with
being an alien who waspreviously removed from theUnited Stateson oraboutNovem ber1,
2011;who laterreturned totheUnited StateswithouttheexpressconsentoftheAttorney
GeneraloftheUnited Statesorhissuccessor,theSecretary ofHomelandSectlrity(18U.S.C.jj
202(3),202(4)and (557)tohisreapplyingforadmissionintotheUnitedStates;inviolation of8
U.S.C.j1326(A)AND (B)(2).TheDefendantacknowledgedthatheunderstoodthecharge
againsthim and thepenaltiesthatcould be imposed in thiscase.
       Sentencing in thism atterisseton W ednesdav.Septem ber15,2021at12:00p.m ..at
theAltoLeeAdnm s,Sr.United StatesCourthouse,101 South U .S.Highway 1,Room #1016,Ft.
Pierce,Florida34950.

      DONE AND ORDERED inChambersatM iami,Florida,thisA day ofJ4l'
                                                                     Ju-r
                                                                 F,2021.


                                        JOS . ART EZ
                                        UNITE STATES DIST CT JUDGE

CC:
Hon.M agistrate Shaniek M aynard
Al1CounselofRecord
U .S.Probation Office
